





FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 17th day of May, 2018 by and between SILICON VALLEY BANK
(“Bank”) and CTI BIOPHARMA CORP., a Delaware corporation (which assumed the
obligations of CTI BioPharma Corp., a Washington corporation) (“Borrower”),
whose address is 3101 Western Avenue, #600, Seattle, Washington 98121.
Recitals
A.    Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of November 28, 2017, as amended by that certain Assumption
Agreement by and between Bank and Borrower dated as of April 10, 2018 (as the
same may from time to time be further amended, modified, supplemented or
restated, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to (i) revise
the banking requirements, (ii) impose an additional prepayment premium, and
(iii) make certain other revisions to the Loan Agreement as more fully set forth
herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2.Amendments to Loan Agreement.


1.Section 2.1.1(d) (Repayment). Section 2.1.1(d) is amended in its entirety and
replaced with the following:
“(d)    Permitted Prepayment of Term Loan Advances. Borrower shall have the
option to prepay all or a portion (but not less than increments of One Million
Dollars ($1,000,000.00) of the Term Loan Advances advanced by Bank under this
Agreement, provided Borrower (i) provides written notice to Bank of its election
to prepay all or a portion of the Term Loan Advances at least ten (10) days
prior to such prepayment, and (ii) pays, on the date of such prepayment (A) the
principal amount of the Term Loan Advances being prepaid plus accrued and unpaid
interest thereon, (B) the Final Payment (which, for a prepayment of less than
the full outstanding principal balance of the Term Loan Advances, shall be equal
to the percentage set forth in the definition of Final Payment of the amount
that is prepaid), (C) the Prepayment Premium (which, for a prepayment of less
than the full outstanding principal balance of the Term Loan Advances, shall be
equal to the percentage set forth in the definition of Prepayment Premium of the
amount that is prepaid), (D) the 2018 Prepayment Premium, plus (E) all other
sums, if any, that shall have become due and payable, including interest at the
Default Rate with respect to any past due amounts.”







--------------------------------------------------------------------------------





2.Section 2.1.1(e) (Mandatory Prepayment Upon an Acceleration). Section 2.1.1(e)
is amended in its entirety and replaced with the following:
“(e)    Mandatory Prepayment Upon an Acceleration. If a Term Loan Advance is
accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest, (ii) the Final Payment, (iii) the
Prepayment Premium, (iv) the 2018 Prepayment Premium, plus (v) all other sums,
if any, that shall have become due and payable, including interest at the
Default Rate with respect to any past due amounts.”


3.Section 2.3 (Fees). Section 2.3 is amended by inserting the following new
subsection (e) immediately following the existing subsection (d):
“(e) 2018 Prepayment Premium. The 2018 Prepayment Premium, when due hereunder.”


4.Section 6.6(a) (Operating Accounts). The first sentence appearing in Section
6.6(a) is amended in its entirety and replaced with the following:
“Maintain all of its and all of its Subsidiaries’ operating and depository
accounts with Bank and Bank’s Affiliates.”


5.Section 6.6(a) (Operating Accounts). Clause (i) of Section 6.6(a) is amended
in its entirety and replaced with the following:
“(i) Borrower and its Subsidiaries may maintain accounts at financial
institutions outside of the United States, provided that the aggregate amount of
funds in such accounts (in the aggregate for all such accounts together) does
not at any time exceed Two Million Dollars ($2,000,000.00) (the “Permitted
Accounts”) and”


6.Section 6.6(c) (Operating Accounts). Section 6.6(c) is amended in its entirety
and replaced with the following:
“(c) In addition to and notwithstanding anything to the contrary in (a) and (b),
Borrower (individually and not on a consolidated basis) shall have on deposit in
accounts in the name of Borrower maintained with Bank and Bank’s Affiliates the
lesser of (i) unrestricted and unencumbered cash in an amount equal to Twenty
Million Dollars ($20,000,000.00) and (ii) all of Borrower’s and its
Subsidiaries’ consolidated cash, in the aggregate (excluding amounts in
(A) Permitted Accounts and (B) deposit accounts exclusively used for current
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees and identified to Bank by Borrower as
such).”


7.Section 13 (Definitions). The follow term and its definition is amended in its
entirety and replaced with the following:
“ “Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Final Payment, the Prepayment Premium, the 2018 Prepayment
Premium, Bank Expenses, and other amounts Borrower owes Bank now or later,
whether under this Agreement, the other Loan Documents (other than the Warrant),
or otherwise, including, without limitation, any interest accruing after
Insolvency Proceedings begin and debts, liabilities, or obligations of Borrower
assigned to Bank, and to perform Borrower’s duties under the Loan Documents
(other than the Warrant).”


8.Section 13 (Definitions). The following new defined term and its definition is
hereby inserted alphabetically in Section 13.1:





--------------------------------------------------------------------------------





“ “2018 Prepayment Premium” is, for a prepayment made at any time prior to the
Term Loan Maturity Date, an additional fee, payable to Bank, with respect to
each Term Loan Advance, in an amount equal to two percent (2.0%) of the then
outstanding principal amount of such Term Loan Advance as of the date
immediately prior to such prepayment.”


3.Limitation of Amendments.


1.The amendments set forth in Section 2 above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.


2.This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


4.Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:


1.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


2.Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Loan Agreement, as amended by this
Amendment;


3.The organizational documents of Borrower delivered to Bank on April 10, 2018
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;


4.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;


5.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any material law or regulation
binding on or affecting Borrower, (b) any material contractual restriction with
a Person binding on Borrower, (c) any order, judgment or decree of any court or
other governmental or public body or authority, or subdivision thereof, binding
on Borrower, or (d) the organizational documents of Borrower;


6.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and


7.This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


5.Ratification of Perfection Certificate. Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in a certain
Perfection Certificate of Borrower dated as of April 10, 2018, delivered to Bank
by Borrower, and acknowledges, confirms and agrees the disclosures and
information Borrower provided to Bank in said Perfection Certificate have not
changed, as of the date hereof.


6.Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.





--------------------------------------------------------------------------------







7.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.


8.Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of a fully executed account control agreement from Morgan
Stanley in favor of Bank in a form satisfactory to Bank, and (c) Borrower’s
payment to Bank of Bank’s documented legal fees and expenses incurred in
connection with this Amendment.
[Signature page follows.]





--------------------------------------------------------------------------------







In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BANK
 
BORROWER
 
 
 
 
 
 
 
SILICON VALLEY BANK
 
CTI BIOPHARMA CORP.
 
 
 
 
 
 
 
By: /s/ Peter Sletteland
 
By: /s/ David Kirske
 
 
Name: Peter Sletteland
 
Name: David Kirske
 
 
Title: Vice President
 
Title: CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










